—In an action for a judgment declaring that the site plan application of United Water New Rochelle, Inc., dated March 7, 1994, was deemed approved by operation of the Zoning Law of the Town of Eastchester, the defendants appeal from an order of the Supreme Court, Westchester County (Nicolai, *627J.), entered November 21, 2001, which denied their motion to dismiss the complaint for failure to state a cause of action.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a final order and judgment in the action dated December 2, 2002 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order entered November 21, 2001, are brought up for review and have been considered on the appeal from the order and judgment (see CPLR 5501 [a] [1]; United Water New Rochelle v Planning Bd. of Town of Eastchester, 2 AD3d 627 [2003] [decided herewith]). McGinity, J.P., H. Miller, Crane and Cozier, JJ., concur.